FILED
                                                                                                   COURT OF APPEALS
                                                                                                             DIVISION II
                                                                                                  2015 FEB 10 AM 8= 54

                                                                                                  ST                       rou
                                                                                                  BY

     IN THE COURT OF APPEALS OF THE STATE OF WASHINGT

                                                     DIVISION II


In Re the                                                   No. 42430 -4 -11
Personal Restraint Petition of:


JEROME CLINTON PENDER,                                                 UNPUBLISHED OPINION


                                       Petitioner.




         MAXA, J. —         Jerome Pender seeks relief from personal restraint imposed following his

conviction for attempted first degree murder with a firearm. In his personal restraint petition

 PRP), Pender        asserts: (   1) the State violated his due process rights and his right to be present, to

assistance of counsel, and to participate in his own defense by forcing him to wear during the

trial a " stun   belt" that   would shock    him if he did anything wrong; ( 2) defense counsel provided


ineffective assistance by making an inadequate offer of proof to the trial court regarding an

excluded witness' s testimony; and ( 3) the trial court erred in sentencing him with a firearm

enhancement when the State charged him with a deadly weapon enhancement.

         We hold that ( 1) although Pender' s due process rights were violated when the Thurston

County Sheriff' s Office required him to wear a stun belt, Pender has failed to establish that

wearing     a stun   belt   caused actual and substantial prejudice   to his case as   required   for   a   PRP; ( 2)


Pender' s ineffective assistance claim involving defense counsel' s inadequate offer of proof is

                                                                                                        direct
procedurally barred because it merely            recasts an argument we                rejected on
                                                                          previously
42430 -4 -II



appeal; and ( 3) the. State' s information provided adequate notice that the State would be seeking

a firearm enhancement. Accordingly, we deny Pender' s PRP.

                                                   FACTS


         In May 2007, the State charged Pender with attempted first degree murder while armed

with a deadly weapon, specifically a firearm. A detailed version of the substantive facts of

Pender' s case is set out in our prior unpublished opinion affirming Pender' s conviction on direct

appeal. State v. Pender, noted at 153 Wash. App. 1025, 2009 WL 4646694.

First and Second Trial


         Pender' s first trial ended in a hung jury and the trial court declared a mistrial. Pender,

2009 WL 4646694, at * 3.


         At Pender' s second trial, the State asked the trial court to preclude Pender from calling

one of the State' s witnesses from the first trial, Brandon Franklin. Franklin had testified to


seeing someone he believed to be Pender in Olympia around 6: 00 PM on the day of the shooting.

Id. at * 4. The State argued that Pender wanted to call Franklin solely to impeach his testimony

with another witness' s testimony establishing that Pender was in Tacoma around 5: 45 PM on that

day. Id. Pender argued that he was not trying to impeach Franklin, but rather to demonstrate

that eyewitness identification was not necessarily accurate. Id. The trial court ruled that, under

State   v.   Hancock, 109 Wash. 2d 760, 748 P.2d 611 ( 1988),   Franklin' s testimony would be

inadmissible.'      Pender, 2009 WL 4646694, at * 4.




1 In Hancock, the Washington Supreme Court held that a party cannot call a witness for the
primary purpose of later impeaching that witness' s testimony with otherwise inadmissible
hearsay      statements. 109 Wash. 2d at 762 -64.


                                                     2
42430- 4- 11




        The jury found Pender guilty of attempted first degree murder while armed with a deadly

weapon.     Id. at   *   5. The trial court' s sentence included a firearm enhancement.


Direct Appeal


        On direct appeal, Pender argued that the trial court erred when it ruled that Franklin' s

                     inadmissible   under   Hancock. Pender, 2009 WL 4646694,     at *   1.   We agreed,
testimony    was




holding that Hancock could not support the trial court' s exclusion of that testimony. Pender,

2009 WL 4646694, at * 6. Nevertheless, we concluded that the trial court' s error in relying on

Hancock did not require reversal because the trial court could have excluded Franklin' s

testimony as irrelevant. Pender, 2009 WL 4646694, at * 6.

        Pender also argued for the first time on direct appeal that the trial court should have


allowed Franklin' sJestimony because it established that the shooting might have occurred at

6: 00 PM, which would have established that Pender could not have been the shooter. Id. at * 7.

We determined that because Pender did not present this argument to the trial court when he

argued for the admission of Franklin' s testimony, he did not preserve this argument for appeal.

Id. However, we also stated that even if Pender had presented this argument to the trial court, we


still could affirm the trial court' s decision because excluding this evidence was harmless error.

Id. at * 7n. 19.


         The Washington Supreme Court denied Pender' s petition for review. Pender, 169 Wash. 2d
1004 ( 2010).        We issued the mandate on August 16, 2010, finalizing Pender' s conviction and

sentence.
42430 -4 -II



PRP Proceedings


        Pender timely submitted this PRP. One of his claims involved the fact that he was forced

to wear a " stun belt" during the second trial. According to Pender, the stun belt went around his

thigh and was connected to a taser box that would shock him with a jolt of electricity if he did

anything wrong.


          During an initial review of the PRP, we determined that we could not reach the merits of

some of Pender' s contentions regarding the stun belt on the record before us, so we remanded to

the trial court for a reference hearing. Specifically, we asked the trial court to determine:

           1)    was   the trial   court aware   that Pender was wearing a stun               belt? If so, did the
          trial court make an individualized finding, as required by due process and
          longstanding precedent, see, e. g., State v. Hartzog, 96 Wash. 2d 383, 400, 635 P.2d
694 ( 1981), that Pender was sufficiently dangerous or disruptive to necessitate
          restraining him with a stun belt?

          2) what effect did the stun belt have on Pender' s ability to consult with counsel?

           3) what effect did the stun belt have on Pender' s ability to participate in his own
          defense?


Order   Transferring Pet.          For Reference Hr' g   at   3(   July    23, 2013) ( footnote omitted).


          The trial court held the reference hearing on October 7, 2013, and later issued written

findings of fact. The trial court found that ( 1) the trial court judge, the prosecuting attorney, the

jury, and Pender' s own attorney were unaware that Pender was wearing a stun belt during trial;

 2) while the stun belt did cause Pender some discomfort and the " possibility of the device being

activated was a        distraction to Mr. Pender      during the trial,"       the stun belt " alone did not impair Mr.


Pender'   s     ability to   consult with   his attorney"     Clerk'   s   Papers ( CP   at   81); and ( 3) Pender




                                                                4
42430- 4- 11




presented no specific evidence of any effect the stun belt had on his ability to participate in his

own defense.

                                                        ANALYSIS


A.          STANDARD OF REVIEW


          To be entitled to relief on a PRP, a petitioner must establish by a preponderance of the

evidence that there was a constitutional error that resulted in actual and substantial prejudice or


that there was a nonconstitutional error that resulted in a fundamental defect, which inherently

results in a complete miscarriage ofjustice. In re Pers. Restraint of Woods, 154 Wash. 2d 400, 409,

114 P.3d 607 ( 2005); In re Pers. Restraint ofBorrero, 161 Wash. 2d 532, 536, 167 P.3d 1106


 2007).     This requirement is " necessary to preserve the societal interest in finality, economy, and

integrity of the trial process. It also recognizes that the petitioner has had an opportunity to

obtain   judicial      review   by   appeal."   Woods, 154 Wash. 2d at 409.


            Actual prejudice must be determined in light of the totality of circumstances. In re Pers.

Restraint of Music, 104 Wash. 2d 189, 191, 704 P.2d 144 ( 1985). The ultimate question in


determining whether actual prejudice exists is whether the error " so infected petitioner' s entire

trial that the resulting        conviction violates     due   process."     Music, 104 Wash. 2d      at   191.   An error


warrants relief when         the reviewing      court   has   a " `   grave doubt as to the harmlessness of an


error.' "    In   re   Pers. Restraint ofSims, 118 Wn.            App.    471, 477, 73 P.3d 398 ( 2003) (    quoting In re

Pers. Restraint        of Smith, 117 Wash. App. 846, 860,               73 P.3d 386 ( 2003),   overruled on other




grounds by In re Pers. Restraint ofDomingo, 155 Wash. 2d 356, 119 P.3d 816 ( 2005)).




                                                                  5
42430 -4 -I1




         Our Supreme Court recently has confirmed that a personal restraint petitioner must

establish actual prejudice even for structural error,2 which in a direct appeal would require

reversal without a showing of prejudice. In re Pers. Restraint of Coggin, No. 89694 -1, WL

7003796 ( Wash. Dec. 11, 2014).


B.       USE OF STUN BELT


         Pender argues that the Thurston County Sherriff' s Office violated his due process rights

when it required him to wear a stun belt at both trials without the trial court having made an

individualized finding of his dangerousness. We agree. However, Pender has failed to establish

that wearing a stun belt caused actual and substantial prejudice to his case.

         1.    Due Process


         A criminal defendant is " entitled to appear at trial free from all bonds or shackles, except

in extraordinary    circumstances."   State   v.   Jennings, 111 Wn.    App.   54, 61, 44 P.3d 1 ( 2002). As


the Washington Supreme Court explained in State v. Finch,


         A trial judge must exercise discretion in determining the extent to which
         courtroom security measures are necessary to maintain order and prevent injury.
         That discretion must be founded upon a factual basis set forth in the record. A
         broad general policy of imposing physical restraints upon prison inmates charged
         with new offenses because they may be ` potentially dangerous' is a failure to
         exercise discretion.




2 " Structural error is a special category of constitutional error that ` affect[ s] the framework
within which the trial proceeds, rather than simply an error in the trial process itself.' " State v.
Wise, 176 Wash. 2d 1, 13 - 14, 288 P.3d 1113 ( 2012) ( quoting Arizona v. Fulminante, 499 U.S. 279,
310, 111 S. Ct 1246, 113 L. Ed. 2d 302 ( 1991)).             Structural error is presumed prejudicial and is
not subject    to harmless error analysis.    Wise, 176 Wash. 2d at 14.
  Because of our resolution of this case, we need not decide whether forcing a defendant to
wear a stun belt without a finding of necessity is structural error.


                                                         6
4243074- 11



137 Wash. 2d 792, 846, 975 P.2d 967 ( quoting State v. Hartzog, 96 Wash. 2d 383, 400, 635 P.2d 694

 1981)).        The trial court commits constitutional error if it orders that the defendant be restrained


without balancing or analyzing the need to restrain the defendant. State v. Clark, 143 Wash. 2d
731, 775, 24 P.3d 1006 ( 2001).


           Here, the trial court obviously engaged in no analysis regarding the need to use a stun

belt on Pender because it did not even know that the stun belt was being used. Instead, a

Thurston County deputy sheriff decided that Pender would be required to wear a stun belt at trial

based on the severity of the crime. The decision to force Pender to wear a stun belt without even

informing the trial court was a violation of Pender' s due process rights, in direct contravention to
Hartzog and the many other shackling cases.

           2.      Actual Prejudice


           Pender does not argue that wearing a stun belt actually affected the outcome of the trial.

Instead, he asserts that the stun belt caused actual prejudice because his fear of being shocked

interfered with his fundamental constitutional rights to be present, to assistance of counsel, and

to participate in his own defense. We disagree. Although forcing a defendant to wear a stun belt

at trial could significantly impact these fundamental constitutional rights, the record does not

reflect that this occurred here.


           Pender did not testify at the reference hearing that his fear of being shocked Was so

significant that he could not consult-with his attorney, follow the testimony of witnesses,

participate in his own defense, or testify at trial. Instead, when asked what impact the stun belt

had   on   him     during   trial, Pender   responded —four separate    times   during   his testimony —that the


device     was    merely " irritating." Report     of   Proceedings ( RP) ( Oct. 7, 2013) at 40, 57, 61, 79. In



                                                              7
42430- 4- 11



addition, when asked whether wearing a stun belt affected him during his first trial, Pender

responded        that it did   not "[   b] ecause my lawyer   was a   lot better.   RP ( Oct. 7, 2013) at 64.

            Pender argues that his fear of being shocked made him appear cold and emotionless.

However, the prosecutor described Pender' s demeanor during trial as " pleasant" and Pender' s

attorney related that, unlike with a number of other defendants, Pender did not seem nervous or

worried during trial. RP ( Oct. 7, 2013) at 84.

            Pender argues that he was afraid to speak with his attorney because any movement could

cause a shock. However, Pender' s attorney testified that he discourages his clients from

speaking to him while the trial is in progress anyway, and instead provides his clients with paper

to write notes. Further, Pender' s attorney testified that he " did not notice any difficulty

communicating with Mr. Pender nor did he notice any behavior that would indicate Mr. Pender

was   frightened      or nervous."        CP at 79.


            In its factual findings after the reference hearing, the trial court stated,

            The discomfort of the shock device and the possibility of the device being
            activated was a distraction to Mr. Pender during the trial. The shock device alone
            did not impair Mr. Pender' s ability to consult with his attorney. There were
            specific statements that Mr. Pender wanted to share with his attorney which he
            testified were not shared. However, Mr. Pender was never restricted from writing
            notes to his attorney in order to share that information. Nor did the shock device
            restrict his ability to write notes to his attorney.

CP    at   81.   The trial court also found more generally that the stun belt did not affect Pender' s

ability to participate in his own defense.

            Given this evidence, we cannot conclude that the stun belt significantly impacted any of

Pender' s fundamental trial rights or that, if it did, the impact caused prejudice that " so infected




                                                               8
42430- 4- 11




 Pender'    s]   entire   trial that the resulting    conviction violates       due   process."   Music, 104 Wash. 2d at


191.


           Pender has shown that the Thurston County Sheriff' s Office violated his due process

rights. But because he raised this issue for the first time in a PRP, he is required to show that this

constitutional error caused actual and substantial prejudice to his case. Nothing in the record

before us reflects that wearing the stun belt significantly impacted Pender' s trial. Accordingly,

we conclude that Pender is not entitled to relief on this ground.


C.         INEFFECTIVE ASSISTANCE OF COUNSEL


           Pender asserts that he received ineffective assistance of counsel because trial counsel


gave an insufficient offer of proof in support of the admissibility of Franklin' s testimony.

Because this argument simply recasts the issue Pender raised in his direct appeal in another form,

we conclude that this argument is procedurally barred.

           A petitioner may raise new issues on collateral attack by PRP, but a " personal restraint

petitioner may not renew an issue that was raised and rejected on direct appeal unless the

interests    of justice require relitigation of         that issue."    In re Pers. Restraint ofLord, 123 Wash. 2d
296, 303, 868 P.2d 835 ( 1994). As our Supreme Court has explained,


            This burden      can   be   met   by   showing   an   intervening   change   in the law " ` or   some


            other justification for having failed to raise a crucial point or argument in the prior
            application.' " A defendant may not recast the same issue as an ineffective
            assistance claim; simply recasting an argument in that manner does not create a
            new ground for relief or constitute good cause for reconsidering the previously
            rejected claim.



In   re   Pers. Restraint of Stenson, 142 Wash. 2d 710, 720, 16 P.3d 1 ( 2001) ( internal citations


omitted).




                                                                   9
42430- 4- II




          In his direct appeal, Pender argued that the trial court erred in finding Franklin' s

testimony inadmissible because it was potentially exculpatory. We rejected this argument on the

basis that Pender did not preserve this argument by presenting it to the trial court. Pender, 2009
WL 4646694, at * 7. Even assuming that Pender' s counsel was ineffective for not asserting this

argument in the trial court in support of Franklin' s testimony, this argument merely recasts as an

ineffective assistance of counsel claim the same argument we previously rejected on direct

appeal.




          Pender does not argue that there has been an intervening change in the law and fails to

provide a compelling justification for why this issue should be readdressed. Accordingly, we

conclude that this argument is procedurally barred and Pender is not entitled to relief on this

ground. Stenson, 142 Wash. 2d at 720. 3

D.        FIREARM SENTENCING ENHANCEMENT


          Pender argues that the trial court improperly imposed a " firearm" enhancement in

sentencing when the State charged him with a " deadly weapon" enhancement. We disagree

because the State' s information provided adequate notice that the State would be seeking a

firearm enhancement, and' the jury' s special verdict finding states that it found Pender was armed

with a firearm.




3
    In any   event, on   direct   appeal we stated   that, "   any error in excluding this evidence [ Franklin' s
testimony] was harmless beyond a reasonable doubt" because " every other witness who heard or
saw    the   shooting testified that the shooting occurred around 7: 00 pm."        Pender, 2009 WL
4646694,      at * 7 n. 19. Accordingly, we felt that " no reasonable jury would have believed that the

shooting     occurred at   6: 00   pm."   Id. This precludes any finding that any deficient performance of
counsel prejudiced Pender.

                                                           10
42430 -4 -II




         A defendant can only be convicted of the crime charged and the State must include in the

charging document the essential elements of the crime alleged. State v. Recuenco, 163 Wn.2d.'

428, 434, 180 P.3d 1276 ( 2008). "   The essential elements rule requires a charging document

allege   facts supporting every   element of   the   offense and   identify the   crime charged."   Id. The


rule provides defendants with notice of the crime charged so that defendants may prepare a

proper defense. Id. If the State intends at trial to seek sentencing enhancements, the

enhancements must be included in the information. Id. at 434 -35.


         Here, the State' s information stated that it was charging Pender with attempted first

degree   murder, " while armed with a   deadly       weapon —firearm,    ...   RCW 9. 94A. 533( 3)"   Resp. to

Personal Restraint Pet., App. 3 ( capitalization omitted).

          At that time, former RCW 9. 94A.533( 3) stated:


          If the offender or an accomplice was armed with a firearm as defined in. RCW
          9.41. 010 and the offender is being sentenced for an anticipatory offense under
          chapter 9A.28 RCW to commit one of the crimes listed in this subsection as
          eligible for any firearm enhancements, the following additional times shall be
          added to the standard sentence range determined under subsection ( 2) of this
          section based on the felony crime of conviction as classified under RCW
          9A.28. 020:


           a) Five years for any felony defined under law as a class A felony.

Having referenced the appropriate statute indicating that Pender was potentially facing a five-

year sentencing enhancement for committing a class A felony (attempted first degree murder)

while armed with a firearm, the State sufficiently apprised Pender of the enhancement it intended

to seek at trial. Recuenco, 163 Wash. 2d at 434 -35.




                                                        11
42430- 4- 11




          At trial, the court' s jury instructions stated:

          A person is armed with a deadly weapon if, at the time of the commission of the
          crime, the weapon is easily accessible and readily available for offensive or
          defensive use. . .


          A pistol, revolver, or any other firearm is a deadly weapon whether loaded or
          unloaded.




Resp. to Personal Restraint Pet., App. 4. Instruction 14 also stated that " A firearm is a weapon
or   device from      which a projectile     may be fired   by    an explosive such as gunpowder."   Resp. to

Personal Restraint Pet.,       App.   5.    Finally, the jury' s special verdict form asked whether Pender

was " armed with a firearm at the time of the commission of the crime as charged in Count I."


Resp. to Personal Restraint Pet., App. 7.

          The State asked the jury to determine whether Pender committed the crime he was

accused of while armed with a              firearm —just   as it had in the information. A firearm sentencing

enhancement is authorized " where the deadly weapon special verdict finds that the defendant

was armed with a          firearm."   In re Pers. Restraint of Cruze, 169 Wash. 2d 422, 433, 237 P.3d 274

 2010).       Therefore, we conclude that the trial court did not err in calculating Pender' s sentence.

          Pender argues that Recuenco dictates a different result. However, that case is


distinguishable. In Recuenco, a jury found that the defendant had used a " deadly weapon" in its

special verdict but the verdict form did not define what a " deadly weapon" was. Id. at 432; see

also   State    v.   Williams -Walker, 167 Wash. 2d 889, 893 -94, 225 P.3d 913 ( 2010). Moreover, the


charging document involved in Recuenco did not specify that the State would be seeking a

firearm enhancement under former RCW 9. 94A.533( 3) and no firearm instruction was given to

the   jury. 163 Wash. 2d at 431 -32, 439. Under those circumstances, the court concluded that




                                                             12
42430 -4 -II




  w]ithout a jury determination that he was armed with a ` firearm,' the trial court lacked

authority to sentence Recuenco for the additional two years that correspond with the greater

enhancement" and that " Recuenco lacked any notice that he could be sentenced under the

firearm   enhancement."     Id. at 440.


          Here, unlike in Recuenco, the jury clearly returned a firearm special verdict and the

information put Pender on notice of the potential enhancement by citing the applicable statute

and explicitly mentioning a firearm. Accordingly, Recuenco is clearly distinguishable. Pender

cannot show that he is entitled to relief on this ground.


          We deny.Pender' s personal restraint petition.

          A majority of the panel having determined that this opinion will not be printed in the
Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                                    13